Grice, Justice.
The motion to dismiss this appeal because of mootness must be granted. All of the enumerations of error relate to the plea to the jurisdiction or the traverse of service of the appellee, and the trial thereon. However, the record shows that since the service thus complained of, the appellee had moved back to this state and that two days after the verdict and judgment in favor of his plea and traverse, the appellant had caused him to be personally served in Fulton County. This latter service constituted acquiescence by the appellant in the verdict and judgment in favor of the plea and traverse, and eliminated any issue as to service.

Appeal dismissed.


All the Justices concur.